Citation Nr: 1000033	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date earlier than January 8, 
1999, for a higher rating for post traumatic stress disorder 
(PTSD). 

2. Entitlement to a disability rating in excess of 30 percent 
for PTSD prior to January 8, 1999. 

3. Entitlement to a disability rating in excess of 70 percent 
for PTSD from January 8, 1999, onward. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the RO 
in Detroit, Michigan, which assigned a 100 percent evaluation 
for the period from November 30, 1999, to February 1, 2000, 
for PTSD based on hospital treatment in excess of 21 days and 
which reestablished a pre-hospitalization evaluation of 30 
percent effective February 1, 2000.  During the pendency of 
the appeal, an increased evaluation of 70 percent was 
assigned effective December 1, 2001, in an August 2002 rating 
decision.  

The Board remanded this case in October 2004 for additional 
duty-to-notify compliance for the increased rating issues and 
for the issuance of a Statement of the Case on the issue of 
entitlement to an effective date prior to December 1, 2001, 
for the increased rating of 70 percent for PTSD.  (The 
Veteran had already been granted a total rating for PTSD on 
the basis of individual unemployability (TDIU) in a November 
2002 rating decision.)  In a July 2005 rating decision, the 
RO granted an earlier effective date of January 8, 1999, for 
the assignment of the 70 percent increased evaluation for 
PTSD and TDIU.  The claims for increased ratings for PTSD 
were never readjudicated.  A January 2006 Statement of the 
Case was issued for the effective date issue, which was not 
timely perfected by a September 2006 VA Form 9.  The RO 
issued several Supplemental Statements of the Case as to the 
issue and certified the issue to the Board in a November 2008 
VA Form 8.  The Board took testimony on the issue in April 
2009.  The Veteran's representative briefed the issue in the 
May 2009 informal hearing presentation.  The Board will 
accept the substantive appeal; the appeal is perfected.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).

As previously noted, following the July 2005 grant of 70 
percent for PTSD as of January 8, 1999, the RO did not 
readjudicate the issues of entitlement to increased ratings.  
Given the outcome of the earlier effective date claim, the 
Board concludes that there is no error to proceed to consider 
the matter of an increased rating in excess of 30 percent 
prior to January 8, 1999.  More discussion of this matter 
follows.

The Veteran testified at a November 2000 hearing at the RO 
before a Decision Review Officer (DRO), a May 2004 Travel 
Board hearing at the RO before an undersigned Veterans Law 
Judge, and an April 2009 VA Central Office (VACO) hearing in 
Washington, D.C. before an undersigned Veterans Law Judge.  
Transcripts of these proceedings have been associated with 
the claims file.  

Subsequent to the issuance of the May 2007 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence which was not considered by the RO.  The 
Veteran, through his representative, has waived RO 
consideration of that evidence in a May 2009 submission.  The 
Board may consider the appeal.  38 C.F.R. § 20.1304 (2009).  
Evidence received in November 2009 is duplicative.

The claim of increased rating for PTSD in excess of 70 
percent is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Rating decisions of October 1995, October 1997 and 
February 1999 which rated the Veteran's service-connected 
PTSD disability were sent to the Veteran's then-current 
address of record with notice of the Veteran's appellate 
rights.

2.  The Veteran did not disagree with any of the October 
1995, October 1997 or February 1999 rating decisions.  

3.  The Veteran's PTSD disability rating was continued at 30 
percent by the February 1999 rating decision.

4.  On January 20, 2000, the Veteran filed a claim for a 
temporary total rating based on hospitalization for his PTSD; 
this is the first claim to follow the February 1999 rating 
decision.

5.  The current effective date for a 70 percent rating for 
PTSD, January 8, 1999, is more than one year prior to the 
date of receipt of the Veteran's current claim. 


CONCLUSIONS OF LAW

1.  The October 1995, October 1997, and February 1999 rating 
decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  The criteria for an effective date earlier than January 
8, 1999, for the assignment of a 70 percent evaluation for 
PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2009).  

3.  The issue of entitlement to a rating in excess of 30 
percent for PTSD prior to January 8, 1999, is moot.  See 38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's earlier effective date and 
increased rating prior to January 8, 1999, claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board remanded the increased ratings claims in October 
2004 for additional notice pursuant to the VCAA obligations.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The December 2004 VCAA notice letter did not specifically 
inform the Veteran as to how to substantiate his earlier 
effective date claim.  However, a March 2006 letter provided 
the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006). To the extent 
that the March 2006 letter does not satisfy the duty notify, 
such error has been rendered harmless as the record reflects 
that the Veteran had actual knowledge of the information and 
evidence, as well as relevant law, for consideration in 
adjudicating the effective date issue.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this regard, the Board 
notes that a January 2006 statement of the case (SOC) set 
forth the relevant law and regulations for consideration in 
assigning an earlier effective date in this case.  In 
addition, the effective date claim has been decided based on 
the date of receipt of the Veteran's claim and the operation 
of law.  There is no duty-to-notify error that could alter 
the outcome of that issue.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).

A letter dated in December 2004 fully satisfied the duty to 
notify provisions with respect to the increased rating 
claims.  See 38 U.S.C.A. § 5103(a); Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  
Subsequently, the claim was readjudicated in a July 2005 
rating decision, January 2006 statement of the case (SOC), 
and June 2006, August 2006 and May 2007 supplemental 
statements of the case (SSOCs).  The Board concludes that the 
increased rating claim prior to January 8, 1999, must be 
denied as a matter of law.  As such, there is no notice error 
which could prejudice the outcome of that claim.  See 
Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are on file.  There is no indication that 
there are outstanding VA records.  Treatment records from the 
Vet Center have been associated with the claims file.  
Private medical records identified by the Veteran have also 
been obtained, to the extent possible.  The Board finds that 
the claims file contains all the evidence necessary to the 
resolution of this claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
outcome of the effective date issue is dependent on the 
receipt of documents by the RO, as discussed below.  The 
Board finds below that the current effective date for the 
award of a 70 percent disability rating for PTSD is more than 
one year prior to the date of claim.  As such, a greater 
benefit for effective dates may not be granted as a matter of 
law.  Consideration of a rating higher than 30 percent is 
also barred as it is rendered moot by the effective date 
discussion.  An examination could provide no benefit to the 
Veteran and is not warranted as to his claims.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).  Importantly, the Board notes that the 
Veteran is represented in this appeal.  Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006).  The Veteran has submitted 
argument and evidence in support of the appeal.  Based on the 
foregoing, the Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudications is not affected.

II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than January 8, 1999, for the assignment of a 70 
percent evaluation for PTSD.  Specifically, he requests an 
effective date of September 6, 1994, the effective date of 
his initial grant of service connection.  For the reasons 
that follow, the Board concludes that an earlier effective 
date is not warranted.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2009); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2009).

a. Prior Denials

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  The history of the Veteran's claims file reflects 
several prior final denials dealing with PTSD.

The Veteran filed his original claim of entitlement to 
service connection for PTSD in September 1994.  A July 1995 
rating decision denied the claim, and the Veteran filed a 
timely notice of disagreement (NOD).  Thereafter, the RO 
issued an October 1995 rating decision granting service 
connection and assigning a 10 percent initial rating 
effective September 6, 1994, the date of claim.  

To prevent finality from attaching to a RO decision, the 
Veteran must have either not received notice of his appellate 
rights or filed a Notice of Disagreement within one year of 
notice of the decision.  See In the Matter of the Fee 
Agreement of Cox, 10 Vet. App. 361, 375 (1997), vacated on 
other grounds, 149 F.3d 1360 (Fed.Cir. 1998) (discussing VA's 
obligation to provide notice to the claimant of appellate 
rights); see also 38 C.F.R. § 20.200 (2009).  The RO mailed 
notice of the decision to the Veteran's then-address of 
record, enclosing a Form 4107.  This Form is the standard 
Notice of Procedural and Appellate Rights provided to inform 
claimants of the possibility of appealing adverse VA 
determinations.  Thereafter on May 8, 1997, the Veteran filed 
claims for a temporary total evaluation for PTSD under 
38 C.F.R. § 4.29 and an increased evaluation for PTSD.  In an 
October 1997 rating decision, the RO assigned a 100 percent 
evaluation for the period from April 21, 1997, to June 1, 
1997, for PTSD based on hospital treatment in excess of 21 
days, and assigned an increased evaluation of 30 percent 
effective from June 1, 1997.  The Veteran was informed of his 
appellate rights by the provision of a VA Form 4107.  In 
December 1998, the RO requested a review examination for the 
Veteran's PTSD.  The Veteran underwent a VA psychiatric 
examination on January 8, 1999.  Thereafter, the RO issued a 
February 26, 1999, rating decision, which was mailed to the 
Veteran on March 3, 1999, and continued the Veteran's 30 
percent evaluation for PTSD.  

In each instance, the form detailing the Veteran's appellate 
rights is not of record.  The form is listed as an enclosure 
on each notice letter sent to the Veteran.  The Court has 
held that there is a presumption of regularity that the 
Secretary properly discharged official duties by mailing a 
copy of a VA decision to the last known address of the 
Veteran and the Veteran's representative, if any, on the date 
that the decision is issued.  See Woods v. Gober, 14 Vet. 
App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
official duties of the RO).  The Veteran may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed. The burden then shifts to the Secretary to 
establish that the VA decision was mailed to the claimant."  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the veteran at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).  The notice letters to the Veteran 
were not returned as undeliverable and each used the current 
address of record.  The Veteran did not respond to the RO 
following the October 1995 rating decision until May 1997.  
The only communication within one year of the October 1997 
rating decision was a February 1998 submission filing a 
declaration of dependents and a request for a school 
allowance.  Following the March 3, 1999, notice of the 
February 1999 rating decision, the Veteran did not 
communicate with the RO until January 2000.  A March 22, 
1999, administrative action added the Veteran's daughter to 
his award, but this was based on evidence received on 
February 10, 1999, which did not reference his disability 
rating.  

To prevent the February 1999 rating decision from becoming 
final, the Veteran must have filed a Notice of Disagreement 
within one year of the date of notice of the rating decision, 
March 3, 1999.  A Notice of Disagreement is a writing that 
expresses both disagreement with a rating decision and the 
desire for appellate review.  See 38 C.F.R. § 20.201 (2009).  
The Board is required to construe a Veteran's arguments "in 
a liberal manner for purposes of determining whether they 
raise issues on appeal."  See Robinson v. Mansfield, 21 
Vet.App. 545, 552 (2008).  The Veteran filed a January 2000 
claim for paragraph 29 benefits, for a temporary total 
evaluation for hospitalization.  See 38 C.F.R. § 4.29 (2009).  
It states, in full, "Please pay veteran P. 29 benefits[.]  
[S]ee attached evidence."  The evidence attached was a 
record of a November to December 1999 admission for treatment 
with VA.  Even when read liberally, this submission expressed 
neither disagreement with a prior rating decision nor a 
desire for appellate review.  As such, the January 2000 claim 
was not a Notice of Disagreement to the February 1999 rating 
decision.  See 38 C.F.R. § 20.201.  The Veteran was granted a 
temporary total evaluation in a June 2000 rating decision.  
The Veteran filed a Notice of Disagreement in July 2000, 
referencing the June 2000 rating decision by its mailing 
date, July 3, 2000.  This Notice of Disagreement is more than 
one year after the March 1999 notice of the February 1999 
rating decision and does not identify the 1999 rating 
decision.  Thus, the Veteran did not properly appeal the 
October 1995, October 1997 and February 1999 rating 
decisions, and they became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

The Board has also considered whether the one-year Notice of 
Disagreement filing requirement may be tolled for equitable 
reasons.  There is no statutory or regulatory authority to 
toll the Notice of Disagreement filing deadline.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2009); see 
also Percy v. Shinseki, 23 Vet.App. 37, 44 (2009) (noting 
that the statutory language for the NOD filing time limit is 
mandatory and jurisdictional in nature).  This leaves only 
the possibility of a constitutional violation meriting 
equitable tolling due to the Veteran's psychiatric condition.  
Barrett v. Shinseki, 22 Vet.App. 457, 461 (2009).  There is 
no evidence that VA knew that the Veteran's condition 
rendered him unable to understand the notice provided.  On 
the contrary, the January 1999 VA examination report, which 
was the basis of the February 1999 rating decision, states 
that the Veteran was competent to handle his financial 
affairs and lived independently at that time.  Accordingly, 
the RO sent adequate notice to the Veteran's then-address of 
record.  There is no identified deficiency of notice.  See 
id.  Even if the Veteran alleged that the March 3, 1999, 
notice from the RO, denying his claim for an increased rating 
for PTSD, was constitutionally deficient due to his mental 
illness, which he has not, the Board finds that the Veteran's 
due process rights were not violated.  The Notice of 
Disagreement filing period need not be tolled on 
constitutional grounds for equitable reasons.  See id.  

The Board notes that there are two statutory exceptions to 
the rule of finality.  First, pursuant to 38 U.S.C. § 5108, 
the Secretary must reopen a claim if new and material 
evidence regarding the claim is presented or secured.  
Second, a decision is subject to revision on the grounds of 
clear and unmistakable error.  38 U.S.C. §§ 5109A (decision 
by the Secretary) & 7111 (decision by the Board).  These are 
the only statutory exceptions to the finality of VA 
decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Board notes that while the Veteran has disagreed with the 
effective dates and the earlier rating assigned for PTSD, he 
has not filed a motion for revision on the basis of clear and 
unmistakable error (CUE) with regard to the October 1995, 
October 1997 or February 1999 rating decisions.  A motion for 
benefits based on CUE in a prior final rating decision 
entails special pleading and proof requirements to overcome 
the finality of the decision by collateral attack because the 
decision was not appealed during the appeal period.  In order 
for a claimant to successfully establish a valid motion of 
CUE in a final rating decision, the claimant must articulate 
with some degree of specificity what the alleged error is, 
and, unless the alleged error is the kind of error that, if 
true, would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  As no CUE has been alleged in the 
unappealed October 1995 and 1997 and February 1999 rating 
decisions, these decisions are final and the date of claim 
for a grant of a higher rating necessarily must be after the 
date of the last such decision, February 26, 1999.  See 38 
C.F.R. §§ 3.105, 3.400 (2009).

b. Receipt of Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  Any communication 
or action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2009).  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2009).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims-formal and 
informal-for increased benefits and is requested to identify 
and act on informal claims for benefits.  See Servello, 
supra.

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2009).  
Specifically, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 
3.157(b)(1).  The RO appears to have selected the date of the 
VA examination report as the date of an informal claim.  See 
id.  As noted above, the February 1999 rating decision is 
final.  A claim remains pending until there is either a 
recognition of the substance of the claim in an RO decision 
from which a claimant could deduce that the claim was 
adjudicated or an explicit adjudication of a subsequent 
"claim" for the same disability.  Ingram v. Nicholson, 21 
Vet.App. 232, 243 (2007); see also Williams v. Peake, 521 
F.3d 1348, 1349-50 (Fed. Cir. 2008) (holding that subsequent 
adjudication of a service connection claim extinguished 
identical, prior "pending" claims to the same benefit).  
The Veteran's January 1999 VA examination in connection with 
his prior claim was associated with the record prior to the 
explicit adjudication of that claim in February 1999.  Thus, 
that examination cannot constitute a pending informal claim.  
See id.  The earliest filing of a claim or receipt of 
evidence must be after the February 1999 rating decision.  
The first communication from the Veteran subsequent to the 
February 1999 rating decision was received on January 20, 
2000.  Specifically, on January 20, 2000, the Veteran filed a 
claim for another temporary total evaluation for PTSD under 
38 C.F.R. § 4.29.  The date of receipt of claim in this 
instance was, therefore, January 20, 2000.  

An effective date may be awarded up to one year prior to the 
receipt of a claim for an increased rating.  38 U.S.C.A. 
§38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, both supra.  The 
Board has determined that the date of claim is January 20, 
2000.  The Veteran's disability rating of 70 percent for PTSD 
is effective January 8, 1999, more than 1 year prior to his 
date of claim.  In accordance with these findings, the Board 
concludes that the Veteran's contentions that his increased 
rating of 70 percent be effective as of the date of service 
connection are without merit.  Even assuming that a new 
claim, formal or informal, was received the day after the 
February 1999 rating decision, the maximum possible grant of 
benefits would be February 1998, not September 1994.  The 
Board cannot award a greater benefit as a matter of law.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III. Increased Ratings

The Veteran contends that he is entitled to a rating in 
excess of 30 percent prior to January 8, 1999, and in excess 
of 70 percent on and after that date for his PTSD.  The 
February 1999 rating decision is final.  The date of claim 
here is January 20, 2000.  There is no period on appeal in 
which the Veteran has been rated less than 70 percent 
disabled by PTSD.  In light of the discussion regarding 
effective dates, further inquiry into entitlement to a 
disability rating in excess of 30 percent prior to January 8, 
1999, or inquiry into the appropriateness of prior ratings is 
barred as a matter of law.  See 38 C.F.R. § 3.400(o)(2); see 
also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring de 
novo consideration of effective dates after finality attached 
to a VA decision).  Thus, an increased evaluation in excess 
of 30 percent prior to January 8, 1999, must be denied.  The 
Board must remand the issue of the claim for a rating in 
excess of 70 percent on and after January 8, 1999, which is 
discussed below.  


ORDER

Entitlement to an effective date earlier than January 8, 1999 
for the assignment of a 70 percent disability rating for PTSD 
is denied.  

Entitlement to a disability rating in excess of 30 percent 
for PTSD prior to January 8, 1999, is denied. 


REMAND

As discussed in the Introduction, the Veteran is currently in 
receipt of a 70 percent schedular rating for PTSD and TDIU, 
effective January 8, 1999.  The Veteran has been in receipt 
of a schedular 70 percent for PTSD and TDIU for the entirety 
of the period on appeal as of the July 2005 rating decision.  

The RO considered the July 2005 grant of a 70 percent rating 
for PTSD and TDIU, effective January 8, 1999, to conclude the 
appeal as to the increased rating in excess of 70 percent.  
The Board notes that additional benefits may be available in 
the event of a grant of a schedular 100 percent rating.  The 
Board also notes that the reductions provisions differ 
between schedular and TDIU ratings, indicating that future 
treatment of the Veteran's rating may differ based on the 
outcome of the schedular determination.  Thus, the grant of 
TDIU is not a complete grant of the benefits sought on 
appeal.  See AB, supra.  

The RO did not conduct additional development or readjudicate 
the claim after the July 2005 rating decision.  Evidence, in 
the form of additional VA treatment records from July through 
November 2003 from the Palo Alto VA Health Care System 
pertinent to the PTSD claim, was received by the RO after the 
July 2005 rating decision and prior to certification of the 
effective date appeal and return of the appeal to the Board.  
While some evidence may be the subject of a waiver of 
consideration by the Agency of Original Jurisdiction, this is 
only possible for evidence received after certification.  See 
38 C.F.R. §§ 19.37(a) and (b), 20.1304(c) (2009).  Thus, the 
Board may not consider the evidence in the first instance and 
remand is necessary to correct the due process error.

The Veteran has been receiving treatment from VA on an 
ongoing basis.  The records on file reflect treatment only 
through November 2003.  To correctly assess the Veteran's 
current disability, all records of treatment from November 
2003 to the present must be considered.  Therefore, those 
records must be obtained for the file.

The Veteran's last VA examination in connection with his 
claim was in June 2002.  As the Veteran was last afforded an 
examination over seven years ago, the Board finds that an 
additional evaluation would be helpful in resolving the issue 
raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
medical records for treatment concerning 
PTSD from November 2003 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his PTSD.  
Sufficient evaluations should be scheduled 
to evaluate the Veteran's psychiatric 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

3.  The RO should readjudicate the 
increased rating in excess of 70 percent 
for PTSD claim on the merits.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





			
	U.R. POWELL	K. PARAKKAL
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


